Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 4/27/2022.
Claims 1 and 15 have been amended.
Claims 6-14 and 16-21 were previously cancelled.
Claims 24-35 are new claims.
Claims 1-5, 15 and 22-35 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/27/2022.
Response to Arguments/Amendments
As it related to the 35 USC § 103 rejection, applicant argues the amended claim limitations, and proposed new claims; however applicant’s amendments necessitated new grounds of rejection, therefore the arguments are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Non-Final Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 22-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Salesforce’ (“Force.com Apex Code Developer’s Guide”, published on December 17, 2015, all pages), in view of ‘Lightning’ (Lightning Components Developer Guide”, version 36.0 published April 2016, all pages), in further view of Mack et al., US Patent Application Publication No US 2017/0060537A1.
With respect to Claims 1, 15 and 24,
Salesforce discloses,
operating a multi-tenant database system within the host organization to store data on behalf of a plurality of separate and distinct customer organizations (page 1, Chapter 1; Introducing Apex “…Salesforce has changed the way organization do business by moving enterprise applications that were traditionally client-server based into an on-demand, multitenant Web environment, the Force.com platform…allows organizations to run and customize applications, such as Salesforce Automation and Service & Support, and build new custom applications based on a particular business needs…”;pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server retrieves the compiled instructions from the metadata and sends them through the runtime interpreter before returning the result…”; ¶2: Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…All Apex code runs on the Force.com platform, which is a shred resource used by all other organizations...”; page 349, Communities: Communities are branded spaces for your employees, customers, and partners to connect. You can customize and create communities to meet your business needs, then transition seamlessly between them…”; page 363 Lightning Connect…The custom adapter can retrieve data from external systems and synthesize data locally…interact with data that’s stored outside the Salesforce organization…”)
operate a multi- tenant database system within the host organization to store data on behalf of a plurality of separate and distinct customer organizations (pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server retrieves the compiled instructions from the metadata and sends them through the runtime interpreter before returning the result…”; ¶2: Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…All Apex code runs on the Force.com platform, which is a shred resource used by all other organizations...”; page 363 Lightning Connect…The custom adapter can retrieve data from external systems and synthesize data locally…interact with data that’s stored outside the Salesforce organization…”)
receiving input at the host organization from a first customer organization specifying one of a plurality of community templates from which to create a new branded collaboration web portal: (pg. 1, Introducing Apex, ¶1: “…build new custom applications based on particular business needs…”; page 2, Data focused…Apex is designed to thread together multiple query and DML statements into a single unit of work on the force.com platform server…”; pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server retrieves the compiled instructions from the metadata and sends them through the runtime interpreter before returning the result…”; Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…”; pg 326-331 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…-see steps 1-26; Step 1. From Setup, enter Action Link Templates in the Quick Find box, then select Action Link Templates...Step 25. Click Edit for the action link group template you want to publish; Step 26. Select Published and click Save...”; pg. 331: Package Action Link Templates...distribute them to other Salesforce organizations...when you add an action link group template, any associated action link templates are also added to the package...”User Permissions” To create action link templates: “Customize Application”; page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”)
provisioning and executing an instance of the new branded collaboration web portal within the host organization on behalf of the first customer organization (pg 324: “…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed…. Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….”; pg 326-331 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations… pg. 331: Package Action Link Templates... distribute them to other Salesforce organizations...when you add an action link group template, any associated action link templates are also added to the package...You can add an action link group template to a managed or unmanaged package...listing on the AppExchange, push upgrades, post-install Apex scripts, license management, and enhanced subscriber support”; ”User Permissions” To create action link templates: “Customize Application”; page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”; page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter...Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL.”; Chapter 15- Salesforce…”)
wherein the exporting comprises: (i) packaging the customized base into a packaged solution having the customized base embodied therein; (pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”; Chapter 15- Salesforce…pg 575 What is a Package…A package is a container for something as small as an individual component or as large as a set of related apps. After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)
(ii) exporting the packaged solution to the second customer organizations (pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;  page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter...Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL.”; Chapter 15- Salesforce…Chapter 15- Salesforce…pg 575 What is a Package…A package is a container for something as small as an individual component or as large as a set of related apps. After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)
(iii) installing the exported packaged solution at the second customer organizations (page 2 “What is Salesforce Lightning?” ...package applications and components and distribute them in the AppExchange...” Chapter 15- Salesforce…Chapter 15- Salesforce…pg 575 What is a Package…A package is a container for something as small as an individual component or as large as a set of related apps. After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)
Salesforce discloses all of the above limitations, Salesforce does not distinctly describe the following limitations, but Lightning however as shown discloses,
receiving customization input at the host organization from a second customer organization specifying customizations to the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization, (page 2, “Why Use the Lightning Component Framework? Rich component ecosystem: Customize Lightning Experience or Communities using drag-and-drop components on a Lightning Page in the Lightning App Builder or using Community Builder... Additional components are available for your org in the AppExchange. Similarly, you can publish your components and share them with other users...”; page 4, Using the Developer Console...provides tools for developing your components and applications...menu bar...workspace...sidebar...create or open client-side resources that are part of a specific component bundle...”; page 56 Component Versioning...enables you to declare dependencies against specific revisions of an installed managed package... you have granular control over how the component functions when new versions of a managed package are released...” pg 110, 111 ¶1:  ‘Create Custom Page Layout Components for Communities’- Community Builder includes several ready-to-use layouts that let you quickly change the look of your community’s pages. However, if you need a layout that’s customized for your community, create a custom layout component to use when building new pages in Community Builder. You can also update the layout of the default pages that come with your community template...: Mark your resources with access="global" to make the resource usable outside of your own org; for example, if you want the resource to be usable in an installed package or by a Lightning App Builder user or a Community Builder user in another org” 2. Add a CSS Resource to your component bundle...add a CSS resource to style the layout as needed...3. Optional: Add an SVG Resource to Your Component Bundle...include an SVG resource in your component bundle to define a custom icon for the layout component when it appears in the Community Builder.”)
wherein the customization input instructs the host organization to create a customized base distinct from the community template from which the new branded collaboration web portal was created by applying the customizations to the community template (page 2, “Why Use the Lightning Component Framework? Rich component ecosystem: Customize Lightning Experience or Communities using drag-and-drop components on a Lightning Page in the Lightning App Builder or using Community Builder... Additional components are available for your org in the AppExchange. Similarly, you can publish your components and share them with other users...”; “Faster development”, ¶2 Components are encapsulated and their internals stay private, while their public shape is visible to consumers of the component. This strong separation gives component authors freedom to change the internal implementation details and insulates component consumers from those changes...”; page 3 “Components”, ¶1Components are the self-contained and reusable units of an app. They represent a reusable section of the UI, and can range in granularity from a single line of text to an entire app.¶2 includes a set of prebuilt components. You can assemble and configure components to form new components in an app.; ¶4The details of a component's implementation are encapsulated. This allows the consumer of a component to focus on building their app, while the component author can innovate and make changes without breaking consumers...”pg 110, 111 ¶1:  ‘Create Custom Page Layout Components for Communities’- Community Builder includes several ready-to-use layouts that let you quickly change the look of your community’s pages. However, if you need a layout that’s customized for your community, create a custom layout component to use when building new pages in Community Builder. You can also update the layout of the default pages that come with your community template..” 2. Add a CSS Resource to your component bundle...add a CSS resource to style the layout as needed...3. Optional: Add an SVG Resource to Your Component Bundle...include an SVG resource in your component bundle to define a custom icon for the layout component when it appears in the Community Builder.”)
wherein the customizations include modifications to one or more of: (i) pages, (ii) layouts, and (iii) components;(page 2, “Why Use the Lightning Component Framework? Rich component ecosystem: Customize Lightning Experience or Communities using drag-and-drop components on a Lightning Page in the Lightning App Builder or using Community Builder... Additional components are available for your org in the AppExchange. Similarly, you can publish your components and share them with other users...”; “Faster development”, ¶2 Components are encapsulated and their internals stay private, while their public shape is visible to consumers of the component. This strong separation gives component authors freedom to change the internal implementation details and insulates component consumers from those changes...” page 3 “Components”, ¶1Components are the self-contained and reusable units of an app. They represent a reusable section of the UI, and can range in granularity from a single line of text to an entire app.¶2 includes a set of prebuilt components. You can assemble and configure components to form new components in an app.;¶4The details of a component's implementation are encapsulated. This allows the consumer of a component to focus on building their app, while the component author can innovate and make changes without breaking consumers.”)
reusing the customized base for the second customer organization by exporting the customized base of the new branded collaboration web portal from the firstAttorney Docket No.: 37633.6309 ClaimsSerial No.: 15/726,332 - 2 - Examiner: Kimberly L. Evans customer organization to the second customer organization (pg 2, “Why use the lightning component framework?” “Rich component ecosystem”: “...Customize Lightning Experience or Communities using drag-and drop components...or using Community Builder...you can publish your components and share them with other users...”; “Faster development”, ¶2: “...Components are encapsulated and their internals stay private, while their public shape is visible to consumers of the component. This strong separation gives component authors freedom to change the internal implementation details and insulates component consumers from those changes...”; pg 3, “Components”, ¶1: “...components are the self-contained and reusable units of an app. They represent a reusable section of the UI, and can range in granularity from a single line of text to an entire app... The framework includes a set of prebuilt components...A component can contain other components...”; ¶4: “...The details of a component's implementation are encapsulated. This allows the consumer of a component to focus on building their app, while the component author can innovate and make changes without breaking consumers. You configure components by setting the named attributes that they expose in their definition. Components interact with their environment by listening to or publishing events.…”;page 4, “Using the Developer Console”...provides tools for developing your components and applications...use the menu bar (1) to create or open these Lightning resources...application...component...interface...event; use the workspace (2) to work on your Lightning resources ... Use the sidebars (3) to create or open client-side resources that are part of a specific component bundle...”; page 7 ”Create a Developer Edition Organization” ...managed packages; page 56 Component Versioning...enables you to declare dependencies against specific revisions of an installed managed package.. you have granular control over how the component functions when new versions of a managed package are released...” pg 110, ¶1: ‘Create Custom Page Layout Components for Communities’- Community Builder includes several ready-to-use layouts that let you quickly change the look of your community’s pages.” 2. Add a CSS Resource to your component bundle...add a CSS resource to style the layout as needed...3. Optional: Add an SVG Resource to Your Component Bundle...include an SVG resource in your component bundle to define a custom icon for the layout component when it appears in the Community Builder.”)
Salesforce discloses an on-demand multi-tenant web environment that allows organizations to run and customize applications based on particular business needs. Lightning teaches a framework and tools for developers to build and package applications and out-of-box/drag-and-components; publish/share and distribute them with others. Salesforce and Lightning are directed to the same endeavor since they are related to creating customized business applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce with the customized component tools/framework as taught by Lightning since it allows for creating, building, packaging and distributing custom built reusable components/apps utilizing lightning components (page 3 “Components”, page 4 “Developer Console”, page 6, Create a Standalone Lightning App; page 7 “managed packages”; page 56 “Component Versioning”; page 110 “Community Builder”).
Salesforce and Lightning disclose all of the above limitations, the combination of Salesforce and Lightning does not distinctly describe the following limitations, but Mack however as shown discloses,
non-transitory computer readable storage media having instructions stored thereon that, when executed by a system of a host organization having at least a processor and a memory therein, the instructions cause the system to perform operation (¶42: “...an example of an environment 10 in which an on-demand database service can be used in accordance with some implementations. The environment 10 includes user systems 12, a network 14, a database system 16 (also referred to herein as a “cloud-based system”), a processor system 17, an application platform 18, a network interface 20, tenant database 22 for storing tenant data 23, system database 24 for storing system data 25, program code 26 for implementing various functions of the system 16, and process space 28 for executing database system processes and tenant-specific processes, such as running applications as part of an application hosting service...”;¶53: “...The system 16 includes tangible computer-readable media having non-transitory instructions stored thereon/in that are executable by or used to program a server or other computing system (or collection of such servers or computing systems) to perform some of the implementation of processes described herein..”)
a memory to store instructions; a set of one or more processors (¶54: “FIG. 1B, the user system 12 includes a processor system 12A, a memory system 12B, an input system 12C, and an output system 12D. The processor system 12A can include any suitable combination of one or more processors. The memory system 12B can include any suitable combination of one or more memory devices...”) Attorney Docket No.: 37633.6309Claims Serial No.: 15/726,332- 7 -Examiner: Kimberly L. Evansa non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising: (¶91: “...Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein...”;¶92: “...the term “server” is meant to refer to one type of computing device such as a system including processing hardware and process space(s), an associated storage medium such as a memory device or database...”)
executing instructions via the processor configurable to cause the system to (¶361: “...processing system may execute instructions or “code” stored in memory. The memory may store data as well...”)
Mack teaches methods/systems for developing a customer system utilizing a preexisting cloud-computing platform.  Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the customized component tools/framework of Lightning with the platform provider architecture as taught by Mack since it allows for executing database system processes and tenant-specific processes such as running applications as part of an application hosting service (¶42, ¶361)
Independent claims 15 and 24 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale above.
With respect to Claim 2,
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein creating the customized base of the new branded collaboration web portal comprises customizing the one of the plurality of community templates from the new branded collaboration web portal was created for use as a new community template and using the new community template as the base for creating the new Attorney Docket No.: 37633.6309 Claims Serial No.: 15/726,332 - 3 - Examiner: Kimberly L. Evans branded collaboration web portal on behalf of the second one of the plurality of customer organizations (pg. 1, Introducing Apex, ¶1: “…build new custom applications based on particular business needs…”; pg. 5, line 1: “…Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…”; pg 110, 111: pg. 324…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed…. Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”; ¶4: Even though the data is stored outside your organization, Lightning Connect provides seamless integration with the Force.com platform. External objects are available to Salesforce tools, such as global search, lookup relationships, record feeds, and the Salesforce1 app.  External objects are also available to Apex, SOSL, SOQL queries, Salesforce APIs, and deployment via the Metadata API, change sets, and packages…”; ¶5: For example, suppose that you store product Claims-37-Attorney Docket No.: 37633.6309 (3127US)order information in a back-office ERP system. You want to view those orders as a related list on each customer record in your Salesforce organization.  Lightning Connect enables you to set up a lookup relationship between the customer object (parent) and the external object (child) for orders.  Then you can set up the page layouts for the parent object to include a related list that displays child records…”; ¶6: “…you can update the orders directly from the related list on the customer record…. you can make an external data source writable, which lets users create, modify, or delete records that are based on external objects from that data source…”)

With respect to Claim 3,
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein exporting the packaged solution to the second one of the customer organizations, further comprises: distributing the packaged solution via a private link, or by uploading the package to an electronic business application storefront from which the packaged solution may be imported for installation by the second one of the plurality of customer organizations (see pg. 324…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed…. Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;  page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter...Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL.”; Chapter 15- Salesforce…pg. 575 What is a Package… After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)
With respect to Claim 4,
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein provisioning the instance of the new branded collaboration web portal within the host organization further comprises using and customizing components consisting of self-contained and reusable units of a user interface for a web application in conjunction with using the community template from which the new branded collaboration web portal was created as the customized base for creating the new branded collaboration web portal (pgs. 363-366, page 363 “Lightning Connect: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect. The custom adapter can retrieve data from external systems and synthesize data locally. Lightning Connect represents that data in Salesforce external objects, enabling users and the Force.com platform to seamlessly interact with data that’s stored outside the Salesforce organization; Lightning Connect: “…perhaps you have data that’s stored on premises in an enterprise resource planning (ERO) system. Instead of copying the data into your org, use external objects to access the data in real time via web service callouts…”; page 364: “…Lightning Connect maps Salesforce external objects to data tables in external systems. Instead of copying the data into your organization, Lightning Connect accesses the data on demand and in real time…suppose that you store product order information in a back-office ERP System. You want to view those orders as a related list on each customer record in your Salesforce Organization. Lightning Connect enables you to set up a lookup relationship between the customer object (parent) and the external object (child) for orders. Then you can set up the page layouts for the parent object to include a related list that displays child records…”; page 365: A record detail page for the Business Partner external object includes two related lists of child objects. The external lookup relationships and page layouts enable users to view related data from inside and from outside the Salesforce organization on a single page; page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter..Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL…A user creates, edits, or deletes an external object record”)
With respect to Claim 5, 
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein creating the new branded collaboration web portal further comprises using and customizing one or more of a user-interface theme layout, cascading style sheets, web pages, and content layouts, in conjunction with using the community template from which the new branded collaboration web portal was created as the customized base for creating the new branded collaboration web portal (page 2, What is Apex? …a strongly typed, object-oriented programming language that allows developers to execute flow and transaction control statements on the Force.com platform server in conjunction with calls to the Force.com API…. Apex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex code can be initiated by Web service requests and form triggers on objects…” page 3, When Should I use Apex?...Salesforce provides the ability to customize the prebuilt applications to fit your organization…Force.com platform includes a number of ways for advanced administrators and developers to implement custom functionality….Apex, Visualforce, and the SOAP API…”; page 4 Apex…Use Apex if you want to: Create Web services…Visualforce…with Visualforce you can…build wizards…Create your own custom flow control through an application…define navigation patterns…SOAP API…if you want to add functionality to a composite application …”; page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter..Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL… A user creates, edits, or deletes an external object record”; page 730-736; page 730: ActionLinks Class…create, delete, and get information about an action link group definition…Usage: An action link is a button on a feed element…can take a user to a Web page, initiate a file download, or invoke an API call to Salesforce or to an external server…”)

With respect to Claim 22, 
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein provisioning and executing the instance of the new branded collaboration web portal within the host organization on behalf of the one customer organization further comprises: provisioning and executing the instance of the new branded collaboration web portal for developing and testing without requiring the customer organization to configure or set up any servers upon which to execute the new branded collaboration web portal. (page 1, Chapter 1; Introducing Apex “…Salesforce has changed the way organization do business by moving enterprise applications that were traditionally client-server based into an on-demand, multitenant Web environment, the Force.com platform…allows organizations to run and customize applications, such as Salesforce Automation and Service & Support, and build new custom applications based on a particular business needs…many customization options are available through the Salesforce user interface, such as the ability to define new fields, objects, workflow, and approval processes, developers can also use the SOAP API to issue data manipulation commands such as delete…update…or ….from client-side programs…”; page 2, What is Apex? …a strongly typed, object-oriented programming language that allows developers to execute flow and transaction control statements on the Force.com platform server in conjunction with calls to the Force.com API…. Apex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex code can be initiated by Web service requests and form triggers on objects…”)

With respect to Claim 23, 
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein receiving the customizations to the new branded collaboration web portal, comprises: receiving additional point-and-click input at the host organization via cloud-based community building software to create community pages within the new branded collaboration web portal via point-and-click customizations. (pages 2-11; page 2, What is Apex? …a strongly typed, object-oriented programming language that allows developers to execute flow and transaction control statements on the Force.com platform server in conjunction with calls to the Force.com API…. Apex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex code can be initiated by Web service requests and form triggers on objects…”; pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server retrieves the compiled instructions from the metadata and sends them through the runtime interpreter before returning the result…”; Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…” page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter..Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL… A user creates, edits, or deletes an external object record”; page 730-736; page 730: ActionLinks Class…create, delete, and get information about an action link group definition…Usage: An action link is a button on a feed element…can take a user to a Web page, initiate a file download, or invoke an API call to Salesforce or to an external server”)
With respect to Claim 25, 
Salesforce, Lightning and Mack disclose all of the above limitations, Salesforce further discloses,
wherein receiving the input at the host organization from the first customer organization comprises receiving point-and-click input at the host organization via cloud-based community building software specifying the one of the plurality of community templates from which to create the new branded collaboration web portal (pg 5, ¶2 Developing Code in the Cloud”: The Apex programming language is saved and runs in the cloud-the Force.com multitenant platform...which is a shared resource used by all other organizations...”; pg 7, “Using Version Settings”, ¶2: “...To add an installed managed package to the settings list, select a package from the list of available packages...”; pg 326-331 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…-see steps 1-26; Step 1. From Setup, enter Action Link Templates in the Quick Find box, then select Action Link Templates...Step 25. Click Edit for the action link group template you want to publish; Step 26. Select Published and click Save...”; pg. 331: Package Action Link Templates...distribute them to other Salesforce organizations...when you add an action link group template, any associated action link templates are also added to the package...”User Permissions” To create action link templates: “Customize Application”; page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”)

With respect to Claim 26, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein the customizations to the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization are encapsulated (Lightning page 2, “Why Use the Lightning Component Framework? Rich component ecosystem: Customize Lightning Experience or Communities using drag-and-drop components on a Lightning Page in the Lightning App Builder or using Community Builder... Additional components are available for your org in the AppExchange. Similarly, you can publish your components and share them with other users...”; page 4, Using the Developer Console...provides tools for developing your components and applications...menu bar...workspace...sidebar...create or open client-side resources that are part of a specific component bundle...”; page 205 Using Object-Oriented Development...The framework provides the basic constructs of inheritance and encapsulation from object-oriented programming and applies them to presentation layer development...components are encapsulated and their internals stay private”)
wherein encapsulation permits the second customer organization to implement the customizations and changes without breaking applications previously provisioned by the host organization (Lightning, ¶2: “...Components are encapsulated and their internals stay private, while their public shape is visible to consumers of the component. This strong separation gives component authors freedom to change the internal implementation details and insulates component consumers from those changes...”; pg 3, “Components”, ¶1: “...components are the self-contained and reusable units of an app. They represent a reusable section of the UI, and can range in granularity from a single line of text to an entire app... The framework includes a set of prebuilt components...A component can contain other components...”; ¶4: “...The details of a component's implementation are encapsulated. This allows the consumer of a component to focus on building their app, while the component author can innovate and make changes without breaking consumers. You configure components by setting the named attributes that they expose in their definition. Components interact with their environment by listening to or publishing events.…”; page 56 Component Versioning...enables you to declare dependencies against specific revisions of an installed managed package... you have granular control over how the component functions when new versions of a managed package are released...”; pg 110, ¶1:  ‘Create Custom Page Layout Components for Communities’- Community Builder includes several ready-to-use layouts that let you quickly change the look of your community’s pages. However, if you need a layout that’s customized for your community, create a custom layout component to use when building new pages in Community Builder. You can also update the layout of the default pages that come with your community template.. : Mark your resources with access="global" to make the resource usable outside of your own org; for example, if you want the resource to be usable in an installed package or by a Lightning App Builder user or a Community Builder user in another org” 2. Add a CSS Resource to your component bundle...add a CSS resource to style the layout as needed...3. Optional: Add an SVG Resource to Your Component Bundle...include an SVG resource in your component bundle to define a custom icon for the layout component when it appears in the Community Builder.”; page 205 Using Object-Oriented Development...The framework provides the basic constructs of inheritance and encapsulation from object-oriented programming and applies them to presentation layer development...components are encapsulated and their internals stay private”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since it allows for creating, building, packaging and distributing custom built reusable and/or out-of-the box components/apps while providing separation and privacy to component authors; hence improving overall development efficiency (page 2 “Faster development”; page 3 “Components”, page 4 “Using the Developer Console”, page 6, Create a Standalone Lightning App; page 7 “managed packages”; page 56 “Component Versioning”; page 110 “Community Builder”; pg 205 Using Object-Oriented Development).

With respect to Claim 27, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization utilizes handlers to respond to interface events triggered by interactions with the components of the new branded collaboration web portal; (Lightning, Chapter 5, Communicating with Events, page 116, ¶1, The framework uses event-driven programming. You write handlers that respond to interface events as they occur...Events can contain attributes that can be set before the event is fired and read when the event is handled...”; “Component Events” ...a component event can be handled by the component that fired the event or by a component in the containment hierarchy that receives the bubbled event”)
wherein the events are selected from either: (i) component events that are handled by the component itself and (ii) application events that are handled by all components that are listening to the event. (Lightning, Chapter 5, Communicating with Events, pages 116-144, pgs. 116, 121 -127, 138-144; “Component Events” ...a component event can be handled by the component that fired the event or by a component in the containment hierarchy that receives the bubbled event”; pgs. 116, 127- 133 Application Events...fired from an instance of a component. All components that provide a handler for the event are notified”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since it allows for two types of events (component or application) as well as event-driven programming whereby handlers can be written to respond to interface events as they occur (Lightning, Chapter 5, Communicating with Events, pages 116-144).

With respect to Claim 28, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein   the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization supports interfaces that define a set of method signatures (page 208, Interfaces, ¶1 Object-oriented languages, such as Java support the concept of an interface that defines a set of method signatures. A class that implements the interface must provide the method implementations...Lightning Component framework supports the concept of interfaces that define a component’s shape by defining its attributes”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since  the Lightning Component framework supports the concept of interfaces that define a component’s shape by defining its attributes (a set of method signatures) (Lightning, pages  208, 209, Interfaces).




With respect to Claim 29, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization is built from a Lightning App Builder which allows building apps visually, without code, using off-the-shelf and custom-built Lighting components (Lightning, page 2 What is Salesforce Lightning? ¶1-¶4; ¶2, “The Lightning App Builder empowers you to build apps visually without code quicker than ever before using off-the-shelf and custom-built Lightning components...”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since it allows for a client-server framework that accelerates development as well as app performance whereby new apps can be seamlessly customized and easily deployed to mobile devices running Salesforce1 (Lightning, page 2, “What is Salesforce Lightning?” ¶1-¶4).



With respect to Claim 30, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization is built from using a Community Builder which is used to design and build communities using templates and components and which uses standard or custom components to create community pages at least partially with point-and-click customizations (page 110 “Create Custom Page Layout Components for Communities”, ¶1 Community Builder includes several ready-to-use layouts that let you quickly change the look of your community’s pages...create a custom layout component...can also update the layout of the default pages that come with your community template... “The create New Page dialog box”. To view the custom layout, select the Custom view in the Layouts tab”; Mark your resources with access="global" to make the resource usable outside of your own org; for example, if you want the resource to be usable in an installed package or by a Lightning App Builder user or a Community Builder user in another org”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since it allows for using default pages or creating custom layout pages for a community template via Community Builder (page 110 “Create Custom Page Layout Components for Communities”).

With respect to Claim 32, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization is built using a CSS editor to create a custom CSS that overrides basic styles of elements of the community template. (pages 48, 49, “CSS in Components”, ¶ Style your components with CSS. Add CSS to a component bundle by clicking the STYLE button in the Developer Console sidebar...helps prevent one component’s CSS from blowing away another component’s styling”; page 110 “2. Add a CSS Resource to Your Component Bundle”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since allows for styling components with cascading Style Sheets (CSS) and/or adding a CSS resource to a component bundle to style a layout (pages 48, 49, 110)

With respect to Claim 33, 
Salesforce, Lightning and Mack disclose all of the above limitations, Lightning further discloses,
wherein framework components encapsulate a CSS resource as part of the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization to make the components of the new branded collaboration web portal reusable across communities (Lightning, ¶2: “...Components are encapsulated and their internals stay private, while their public shape is visible to consumers of the component. This strong separation gives component authors freedom to change the internal implementation details and insulates component consumers from those changes...”; pg 3, “Components”, ¶1: “...components are the self-contained and reusable units of an app. They represent a reusable section of the UI, and can range in granularity from a single line of text to an entire app... The framework includes a set of prebuilt components...A component can contain other components...”; ¶4: “...The details of a component's implementation are encapsulated. This allows the consumer of a component to focus on building their app, while the component author can innovate and make changes without breaking consumers. You configure components by setting the named attributes that they expose in their definition. Components interact with their environment by listening to or publishing events.…”;page 56 Component Versioning...enables you to declare dependencies against specific revisions of an installed managed package.. you have granular control over how the component functions when new versions of a managed package are released...”; pg 110, ¶1: ‘Create Custom Page Layout Components for Communities’- Community Builder includes several ready-to-use layouts that let you quickly change the look of your community’s pages. However, if you need a layout that’s customized for your community, create a custom layout component to use when building new pages in Community Builder. You can also update the layout of the default pages that come with your community template...: Mark your resources with access="global" to make the resource usable outside of your own org; for example, if you want the resource to be usable in an installed package or by a Lightning App Builder user or a Community Builder user in another org” 2. Add a CSS Resource to your component bundle...add a CSS resource to style the layout as needed...3. Optional: Add an SVG Resource to Your Component Bundle...include an SVG resource in your component bundle to define a custom icon for the layout component when it appears in the Community Builder.”; page 205 Using Object-Oriented Development...The framework provides the basic constructs of inheritance and encapsulation from object-oriented programming and applies them to presentation layer development...components are encapsulated and their internals stay private”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the platform provider architecture of Mack with the customized component tools/framework as taught by Lightning since it allows for creating, building, packaging and distributing custom built reusable and/or out-of-the box components/apps while providing separation and privacy to component authors; hence improving overall development efficiency (page 2 “Faster development”; page 3 “Components”, page 4 “Using the Developer Console”, page 6, Create a Standalone Lightning App; page 7 “managed packages”; page 56 “Component Versioning”; page 110 “Community Builder”; pg 205 Using Object-Oriented Development).

With respect to Claim 34, 
Salesforce, Lightning and Mack disclose all of the above limitations, Mack further discloses,
wherein the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization integrates cloud computing customer relationship management (CRM) applications available from the host organization (¶44: “..the application platform 18 enables the creation, management and execution of one or more applications developed by the provider of the on-demand database service, users accessing the on-demand database service via user systems 12, or third party application developers accessing the on-demand database service via user systems 12...”;¶45: “.... the system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, renderable web pages and documents and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Web page content”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the customized component tools/framework of Lightning with the platform provider architecture as taught by Mack since it allows for executing database system processes and tenant-specific processes such as running applications as part of an application hosting service (¶42, ¶361)

With respect to Claim 35, 
Salesforce, Lightning and Mack disclose all of the above limitations, Mack further discloses,
wherein the exporting further comprises exporting the packaged solution having the customized base embodied therein to multiple cloud computing environments distinct from the host organization. (¶68: “...The cloud 204 is intended to refer to a data network or multiple data networks, often including the Internet. Client machines communicably connected with the cloud 204 can communicate with other components of the on-demand database service environment 200 to access services provided by the on-demand database service environment. For example, client machines can access the on-demand database service environment to retrieve, store, edit, or process information...”;¶125: “...The customer system architecture may be based on the platform structure used, e.g. described by platform architecture artifacts, such as guidelines, models, maps, and views, or the like, or combinations thereof. A non-limiting list of examples of platform architecture artifacts includes ER diagram (object model)—including external objects, cloud licenses (sales, marketing, analytics, communities), customer success journey (process, maps, domains), layout usability driven (pages, etc.), analytics, user profiles (authorization), and API documentation.”¶143: “..Our architectural descriptions use:..¶147: “....Ownerships—change-the-cloud (program, portfolio, product, project development), run—the cloud (portfolio, platform operations, platform resource allocation)...”)
Salesforce, Lightning and Mack are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce and the customized component tools/framework of Lightning with the platform provider architecture as taught by Mack since it allows for executing database system processes and tenant-specific processes such as running applications as part of an application hosting service (¶42, ¶68, ¶361)

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Salesforce, Lightning, Mack, in further view of “Salesforce Lightning Components Developer Guide”, version 39, published April 15, 2017, all pages, herein referred to ‘Lightning 2017’.
With respect to Claim 31, 
Salesforce, Lightning and Mack disclose all of the above limitations, the combination of Salesforce, Lightning and Mack do not distinctly describe the following limitation, but Lightning 2017 however as shown discloses,
wherein the new branded collaboration web portal provisioned and executed within the host organization on behalf of the first customer organization includes a branding panel used to update the template based on point-and-click branding properties.(pages 121-124; pg. 121, “Create Custom Theme Layout Components for Communities”- Create a custom theme layout to transform the appearance and overall structure of the pages in the Customer Service (Napili) template. A theme layout is the top-level layout for the template pages (1) in your community. It includes the common header and footer (2), and often includes navigation, search, and the user profile menu. In contrast, the content layout (3) defines the content regions of your pages, such as a two-column layout. A theme layout type categorizes the pages in your community that share the same theme layout. When you create a custom theme layout component in the Developer Console, it appears in Community Builder in the Settings > Theme area. Here you can assign it to new or existing theme layout types. Then you apply the theme layout type—and thereby the theme layout—in the page’s properties”; page 123 “3. Add a CSS Resource to Avoid Overlapping Issues”- Add a CSS resource to your bundle to style the theme layout as needed... For custom theme layouts, SLDS is loaded by default.”) 
Lightning teaches that the Community Builder includes several ready-to-use layouts for a user to change the look of their community’s page including but not limited to creating custom layout components or updating the layout of the default pages that come with the community template. Lightning reference does not verbatim or explicitly describe applicant’s claimed branding panel. However, applicant’s disclosure only generically teaches that the branding panel may be used to update the template with simple, point-and-click branding properties (¶55). Lightning 2017 describes a themed layout type for categorizing pages in a community that share the same theme layout. Giving the broadest reasonable interpretation of applicant’s branding panel in light of the specification, Examiner interprets the reusable and/or the custom theme layout components in the Developer Console/Community Builder whereby a theme layout type can be changed or customized and applied of Lightning 2017 as teaching applicant’s branding panel. Salesforce, Lightning, Mark and Lightning 2017 are directed to the same field of endeavor since they are related to developing web applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-tenant Web environment of Salesforce, the customized component tools/framework of Lightning, and the platform provider architecture of Mack with the theme layout components for communities as taught by Lightning 2017 since it allows for selecting default pages or creating custom theme layout for template pages in a community page via Community Builder  (pages 121-124, page 121, “Create Custom Theme Layout Components for Communities”).
Conclusion
References cited but not used:
Poorman, Kevin, (2016). “Mastering Application Development with Force.com” (1st ed.). 232 pages; entire book; Packt Publishing. ISBN 9781782172819, relating to development tools and methodologies for application development on the Salesforce platform.
B. -T. Oh, S. -I. Jun and S. -J. Hur, "Customizable Online Application Development Environment and Online Marketplace System," 2012 14th International Conference on Advanced Communication Technology (ICACT), 2012, pp. 1220-1225. (Year: 2012), relating to an online marketplace and application development environment to support multiple developers each with a customized development environment.
C. J. Guo, W. Sun, Y. Huang, Z. H. Wang and B. Gao, "A Framework for Native Multi-Tenancy Application Development and Management," The 9th IEEE International Conference on E-Commerce Technology..., E-Commerce and E-Services (CEC-EEE 2007), 2007, pp. 551-558, doi: 10.1109/CEC-EEE.2007.4. (Year: 2007), relating to a framework to help clients design and implement a multi-tenant application efficiently.
Ronen et al., US Patent Application Publication No US 2007/0234290 A1, “Interactive Container of Development Components and Solutions”, relating to providing a catalog of a set of development components to a user, where the cataloged development components comprise a development component of a type and another development component of another type. Ronen is also related to software having a set of instructions for managing reusable development components.
Pack III et al., US Patent Application Publication No US 2015/0135198 A1, “Delegating Handling of Computing Events of a Mobile Device Application”, relating to method/system for delegating handling of computing events of a mobile device application
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629              
                                                                                                                                                                                                                /LYNDA JASMIN/              Supervisory Patent Examiner, Art Unit 3629